           Case 1:19-vv-00445-UNJ Document 23 Filed 05/12/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-445V
                                         UNPUBLISHED


    VERA VERONICA KELLY,                                      Chief Special Master Corcoran

                         Petitioner,                          Filed: April 7, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Tetanus Diphtheria
                                                              acellular Pertussis (Tdap) Vaccine;
                        Respondent.                           Shoulder Injury Related to Vaccine
                                                              Administration (SIRVA)


Elizabeth Martin Muldowney, Sands Anderson PC, Richmond, VA, for petitioner.

Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

      On March 26, 2019, Vera Veronica Kelly filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that as a result of a tetanus-diphtheria-acellular
pertussis (“Tdap”) vaccine administered on January 25, 2017, Petitioner suffered a left
shoulder injury related to vaccine administration (“SIRVA”). Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On April 7, 2020, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Case 1:19-vv-00445-UNJ Document 23 Filed 05/12/20 Page 2 of 2



Specifically, Respondent concluded that Petitioner suffered a SIRVA consistent with a
Table injury Id. at 4-5. Respondent further agrees that Petitioner has met the legal
prerequisites for compensation under the Vaccine Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Brian H. Corcoran
                                 Brian H. Corcoran
                                 Chief Special Master




                                           2
